
	
		II
		109th CONGRESS
		2d Session
		S. 3769
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2006
			Mr. Ensign (for himself,
			 Mr. Nelson of Florida,
			 Mr. Coleman, Mr. Lieberman, Mr.
			 Santorum, and Mr. Frist)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To encourage multilateral cooperation and authorize a
		  program of assistance to facilitate a peaceful transition in Cuba, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cuba Transition Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The Cuban people
			 are seeking change in their country, including through the 1998 Agreement for
			 Democracy, independent journalist activity, and other civil society
			 initiatives.
			(2)Civil society
			 groups and independent, self-employed Cuban citizens will be essential to the
			 consolidation of a genuine and effective transition to democracy from an
			 authoritarian, communist government in Cuba, and therefore merit increased
			 international assistance.
			(3)The people of the
			 United States support a policy of proactively helping the Cuban people to
			 establish a democratic system of government, including supporting Cuban citizen
			 efforts to prepare for transition to a better and more prosperous
			 future.
			(4)The
			 Inter-American Democratic Charter adopted by the General Assembly of the
			 Organization of American States (OAS) provides both guidance and mechanisms for
			 response by OAS members to the governmental transition in Cuba and that
			 country’s eventual reintegration into the inter-American system.
			(5)United States
			 Government support of pro-democracy elements in Cuba and planning for the
			 transition in Cuba is essential for the identification of resources and
			 mechanisms that can be made available immediately in response to profound
			 political and economic changes on the island.
			(6)Consultations
			 with democratic development institutions and international development agencies
			 regarding Cuba are a critical element in the preparation of an effective
			 multilateral response to the transition in Cuba.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To support
			 multilateral efforts by the countries of the Western Hemisphere in planning for
			 a transition of the government in Cuba and the return of that country to the
			 Western Hemisphere community of democracies.
			(2)To encourage the
			 development of an international group to coordinate multilateral planning to a
			 transition of the government in Cuba.
			(3)To authorize
			 funding for programs to assist the Cuban people and independent nongovernmental
			 organizations in Cuba in preparing the groundwork for a peaceful transition of
			 government in Cuba.
			(4)To provide the
			 President with funding to implement assistance programs essential to the
			 development of a democratic government in Cuba.
			4.DefinitionsIn this Act:
			(1)Democratically
			 elected government in CubaThe term democratically elected
			 government in Cuba has the meaning given the term in section 4 of the
			 Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6023).
			(2)Transition
			 government in CubaThe term transition government in
			 Cuba has the meaning given the term in section 4 of the Cuban Liberty
			 and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6023).
			5.Multilateral
			 initiatives related to CubaThe Secretary of State is authorized to
			 designate such sums as may be necessary of total amounts made available for
			 contributions to international organizations to be provided to the Organization
			 of American States for—
			(1)Inter-American
			 Commission on Human Rights activities relating to the situation of human rights
			 in Cuba; and
			(2)the funding of an
			 OAS emergency fund for the deployment of human rights observers, election
			 support, and election observation in Cuba as described in section 109(b) of the
			 Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6039(b)(1)).
			6.Sense of
			 Congress
			(a)Sense of
			 Congress regarding consultation with Western HemisphereIt is the
			 sense of Congress that the President should begin consultation, as appropriate,
			 with governments of other Western Hemisphere countries regarding a transition
			 in Cuba.
			(b)Sense of
			 Congress regarding other consultationsIt is the sense of
			 Congress that the President should begin consultations with appropriate
			 international partners and governments regarding a multilateral diplomatic and
			 financial support program for response to a transition in Cuba.
			7.Assistance
			 provided to the Cuban people in preparation for a transition in Cuba
			(a)AuthorizationNotwithstanding
			 any other provision of law other than
			 section
			 634A of the Foreign Assistance
			 Act of 1961 (22 U.S.C. 2394–1) and comparable
			 notification requirements contained in any Act making appropriations for
			 foreign operations, export financing, and related programs, the President is
			 authorized to furnish such sums as may be necessary in assistance and provide
			 other support for individuals and independent nongovernmental organizations to
			 support democracy-building efforts for Cuba, including assistance for—
				(1)political
			 prisoners and members of their families;
				(2)persons
			 persecuted or harassed for dissident activities;
				(3)independent
			 libraries;
				(4)independent
			 workers’ rights activists;
				(5)independent
			 agricultural cooperatives;
				(6)independent
			 associations of self-employed Cubans;
				(7)independent
			 journalists;
				(8)independent youth
			 organizations;
				(9)independent
			 environmental groups;
				(10)independent
			 economists, medical doctors, and other professionals;
				(11)establishing and
			 maintaining an information and resources center to be in the United States
			 interests section in Havana, Cuba;
				(12)prodemocracy
			 programs of the National Endowment for Democracy related to Cuba;
				(13)nongovernmental
			 programs to facilitate access to the Internet, subject to section 102(g) of the
			 Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6032(g));
				(14)nongovernmental
			 charitable programs that provide nutrition and basic medical care to persons
			 most at risk, including children and elderly persons; and
				(15)nongovernmental
			 charitable programs to reintegrate into civilian life persons who have
			 abandoned, resigned, or been expelled from the Cuban armed forces for
			 ideological reasons.
				(b)DefinitionsIn
			 this section:
				(1)Independent
			 nongovernmental organizationThe term independent
			 nongovernmental organization means an organization that the Secretary of
			 State determines, not less than 15 days before any obligation of funds to the
			 organization, is a charitable or nonprofit nongovernmental organization that is
			 not an agency or instrumentality of the Cuban Government.
				(2)Eligible Cuban
			 recipientsThe term eligible Cuban recipients is
			 limited to any Cuban national in Cuba, including political prisoners and their
			 families, who are not officials of the Cuban Government or of the ruling
			 political party in Cuba, as defined in section 4(10) of the Cuban Liberty and
			 Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023(10)).
				8.Support for a
			 transition government in Cuba
			(a)Authorization
			 of appropriationsIn addition to funds otherwise available for
			 such purposes, there are authorized to be appropriated such sums as are
			 necessary to the President to establish a fund to provide assistance to a
			 transition government in Cuba as defined in section 4(14) of the Cuban Liberty
			 and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C.
			 6023(14)).
			(b)Designation of
			 FundThe fund authorized in subsection (a) shall be known as the
			 Fund for a Free Cuba.
			(c)Availability of
			 fundsAmounts appropriated pursuant to subsection (a) are
			 authorized to remain available until expended.
			
